       Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


UNITED STATES OF AMERICA                  *
                                          *
                                          *
V.                                        *       CASE NO. 4:18CR00012-01 SWW
                                          *
RICKEY L. WARREN                          *
                                          *


                                     ORDER

      Before the Court is a motion to be relieved as counsel (Doc. 84) by Toney

Brasuell, appointed counsel for Defendant Rickey L. Warren. In addition, Mr.

Brasuell has submitted a motion for expert services through the Criminal Justice

Act (“CJA”) electronic voucher system. After careful consideration, and for

reasons that follow, Defendant Warren is notified as follows: The jury trial in

this case will proceed as scheduled on October 18, 2021, and it is most unlikely

that the Court will appoint replacement counsel. Additionally, if Defendant

Warren seeks authorization for expert services, he must do so by filing an

application on the record, following the procedure prescribed under 18 U.S.C.

§ 3006A(e)(1).

                                 I. Background

      The superseding indictment, filed on September 5, 2018, charges that


                                              1
        Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 2 of 6




Defendant Warren and his co-defendant, Lillie C. Gill, conspired to obtain benefits

from the Social Security Administration (“SSA”) and Veterans Administration

(“VA”) by submitting fraudulent applications, in violation of 18 U.S.C. § 286.

Defendant Warren is also charged with theft of government funds, in violation of 18

U.S.C. § 641, and bankruptcy fraud in violation of 18 U.S.C § 157(1). In sum, the

superseding indictment alleges that in 2009, Defendant Warren applied for SSA and

VA benefits and falsely claimed that he was not employed, contrary to information

he submitted in support of a 2009, Chapter 13 bankruptcy petition.

      Defendants, primarily Mr. Hicks, have filed multiple motions to continue the

trial in this case, which the Court granted. Docs. 7, 20, 24, 28, 52, 53, 66, 68.

Additionally, the Court continued trial two times on its own motion, pursuant to

administrative orders necessitated by the COVID-19 pandemic.

      On June 17, 2021, the Court held a hearing on the Government’s motion

concerning potential conflict issues (Doc. 76) and determined that a new attorney

should represent Defendant Warren. On June 30, 2021, after Defendant Warren

submitted a financial affidavit showing his qualification for appointed counsel, the

Court appointed Mr. Brasuell to represent him.

      Importantly, before Mr. Brasuell accepted the appointment, he confirmed to

the Court that he would be available for a jury trial beginning October 18, 2021,

and the Court made it very clear that there would be no additional continuances in


                                            2
        Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 3 of 6




this case. The Supreme Court has noted that the Speedy Trial Act “serves not only

to protect defendants, but also to vindicate the public interest in the swift

administration of justice.” Bloate v. United States, 559 U.S. 196, 211–12 (2010)

(citing Zedner v. United States, 547 U.S. 489, 502 (2006)). Trial in this case will

proceed as scheduled on October 18, 2021.

                      II. Motion To Be Relieved As Counsel

      With his motion to be relieved as counsel, Mr. Brasuell reports that he met

with Defendant Warren on September 16, 2021. Mr. Brasuell does not disclose

details of the meeting but states: “Undersigned counsel believes the best way to

resolve this attorney client issue is for the district court to have an in-person

hearing, ex parte, to question undersigned counsel and Defendant Warren about the

current attorney client status.” Doc. 84.

      It is not clear whether Defendant Warren would prefer to proceed pro se or

whether he has retained a new attorney to represent him at trial. Regardless of

these details, Defendant Warren is advised that the jury trial will proceed as

scheduled on October 18, 2021, and it is highly unlikely that the Court would

appoint replacement counsel to represent him at trial. The Eighth Circuit has

recognized:

      When faced with a motion to appoint substitute counsel, the district
      court must balance several factors, including the need to ensure
      effective legal representation, the need to thwart abusive delay tactics,
      and the reality that a person accused of crime is often genuinely
                                               3
          Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 4 of 6




      unhappy with an appointed counsel who is nonetheless doing a good
      job. The court must conduct an adequate inquiry into the nature and
      extent of an alleged breakdown in attorney-client communications. The
      focus of the justifiable dissatisfaction inquiry is the adequacy of counsel
      in the adversarial process, not the accused's relationship with his
      attorney. Last minute requests to substitute defense counsel are not
      favored.
United States v. Thomas, 760 F.3d 879, 887 (8th Cir. 2014) (emphasis added)

(quotations and citations omitted). The Eighth Circuit has further noted:

      Justifiable dissatisfaction includes an irreconcilable conflict or a
      complete breakdown in communication. But it does not include a
      defendant's frustration with counsel who does not share defendant's
      tactical opinions but continues to provide zealous representation. Thus,
      a defendant has no right to an attorney who will docilely do as she is
      told or to a ‘meaningful relationship’ with appointed counsel.

Id. (citation omitted).

                             III. Motion For Expert Services

      “Counsel for a person who is financially unable to obtain . . . expert . . .

services necessary for adequate representation may request them in an ex parte1


      1
          The Eighth Circuit has observed:

           Some courts have held that § 3006A(e)’s ex parte proceedings requirement
           does not apply where a defendant has foregone ex parte proceedings by filing
           a motion and serving it on the government. See, e.g., United States v.
           Robinson, 95 F.3d 1153, slip op. at 11 (6th Cir. 1996) (per curiam)
           (unpublished table opinion) (“The purpose of the ex parte hearing [on a §
           3006A(e)(1) application] is to allow the defense to avoid prematurely
           revealing its theory of the case to the government. When a defendant chooses
           to forego this procedure and reveal its theory to the government in a motion
           served on the government, there is no need to grant an ex parte hearing.”
           (internal citation omitted)).

      United States v. Escalante, 946 F.3d 410, 413 (8th Cir. 2019)
                                                    4
        Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 5 of 6




application.” 18 U.S.C. § 3006A(e)(1). A district court may authorize up to $2,400

for such services, but if the defendant seeks funding over that amount, he must show

that the funds are “necessary to provide fair compensation for services of an unusual

character and duration.” 18 U.S.C. § 3006A(e)(3). In this case, Mr. Brasuell did not

file an application under § 3006A(e)(1) on the record.        Instead, on or about

September 7, 2021, approximately one month before trial, he submitted a motion for

expert services through the CJA electronic voucher system.

      In the event that Defendant Warren properly files an application for expert

services under § 3006A(e)(1), he will shoulder the burden to show that an expert is

necessary for an adequate defense. “In analyzing a claim that § 3006A(e)(1) was

violated, we consider whether [the defendant] demonstrated a reasonable probability

that the requested [service] would aid in his defense and that denial of the funding

would result in an unfair trial.” United States v. Thurmon, 413 F.3d 752, 755 (8th

Cir. 2005) (internal quotation marks omitted).

      Given the straightforward allegations in this case, that Defendant Warren

falsely stated that he was unemployed during the period relevant to his applications

for benefits, it is difficult to envision that he can show that expert services are

necessary.




                                             5
 Case 4:18-cr-00012-SWW Document 85 Filed 09/21/21 Page 6 of 6




IT IS THEREFORED ORDERED that:

1. Regardless of the Court’s ruling on the motion to be relieved as counsel
(Doc. 84), the jury trial will proceed as scheduled on October 18, 2021,
and it is most unlikely that the Court will appoint another attorney to
represent Defendant Warren.

2. In the event that Mr. Brasuell wishes to proceed with the motion to be
relieved as counsel, he should notify the Courtroom Deputy, Laura
Bichlmeier, that an ex parte hearing should be scheduled on the motion.

3. If Defendant Warren seeks expert services, he must file an application on
the record, following the procedure prescribed under 18 U.S.C.
§ 3006A(e)(1).

4. Mr. Brasuell must provide Defendant Warren a copy of this order.

IT IS SO ORDERED, this 21st day of September, 2021.


                               /s/Susan Webber Wright
                               UNITED STATES DISTRICT JUDGE




                                     6
